IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 81 WM 2014
                              :
               Respondent     :
                              :
                              :
         v.                   :
                              :
                              :
SHAUN CASEY FAIRMAN,          :
                              :
               Petitioner     :


                                       ORDER


PER CURIAM
      AND NOW, this 27th day of January, 2015, the Petition for Leave to File Petition

for Allowance of Appeal Nunc Pro Tunc is DENIED, WITHOUT PREJUDICE to

Petitioner’s right to seek similar relief through the Post Conviction Relief Act. See 42

Pa.C.S. §9545(b) (generally, a Post Conviction Relief Act petition shall be filed within

one year of the date of when the judgment of sentence becomes final).